 

Exhibit 10.1

 

PROMISSORY NOTE THIRD EXTENSION AGREEMENT

 

This Promissory Note Third Extension Agreement, hereinafter referred to as
“Third Extension Agreement”, entered into this Twenty Fourth day of October,
2012, by and among GLOBALWISE INVESTMENT, INC. hereinafter called “Maker” and
Ramon M. Shealy, hereinafter called “Lender”.

 

WHEREAS, Maker and Lender have entered into a Promissory Note dated March 29,
2012 for the amount of Two Hundred Thirty Eight thousand Dollars ($238,000),
hereinafter referred to as “Note”. Said Note was originally due ninety days from
its issuance. An extension on said Note was executed on June 27, 2012 for an
additional sixty days to August 27, 2012. An extension of said Note was executed
for the second time on August 27, 2012 for an additional sixty days to October
25, 2012.

 

WHEREAS, Maker and Lender desire to enter into this Third Extension Agreement in
order to extend the due date of the Note an additional thirty days to November
24, 2012.

 

NOW, THEREFORE, it is dually agreed by both Maker and Lender to extend the due
date of the Note to November 24, 2012.

 

All other provisions of the original Promissory Note shall prevail unless
otherwise written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender has duly executed this
Third Extension Agreement extending the due date of the Note as of the day and
year above first written.

 

  GLOBALWISE INVESTMENT, INC.         By:  /s/ William J. Santiago     William
J. Santiago     President & CEO         RAMON M. SHEALY         By: /s/ Ramon M.
Shealy

 

 

 

